DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this office action, of which claims 1, 13 and 24 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-13 and 17-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11023492. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application #17/244,748
US Patent No. 1,102,3492

1. A method, comprising: obtaining at least a portion of a copy of a work unit from an insurance policy management system of record, wherein: 
5the work unit corresponds to a content item with respect to an insurance policy; and the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements; 
while a client device is offline with respect to the insurance policy management system of 10record, performing an offline action that includes a first modification to a first element of the copy of the work unit, storing locally the first modification to the first element of the copy of the work unit, and deferring synchronization of the first modification with the insurance policy management system of record; and 














in response to at least a determination that the client device is online with respect to the isinsurance policy management system of record, synchronizing locally stored information pertaining to the insurance policy with the insurance policy management system of record, comprising: 
providing, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the 20at least the first element of the copy of the work unit; and 



in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, providing, by the client device, the insurance policy management system of record with information corresponding to the 25first modification, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element.
1. A method, comprising: obtaining at least a portion of a copy of a work unit from an insurance policy management system of record, wherein: 
the work unit corresponds to a content item with respect to an insurance policy; and the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements; 
while a client device is offline with respect to the insurance policy management system of record, performing an offline action that includes a first modification to a first element of the copy of the work unit, recording locally the first modification to the first element of the copy of the work unit, and deferring synchronization of the first modification with the insurance policy management system of record by storing the first modification to the first element of the copy of the work unit locally at the client device; 
receiving, from the insurance policy management system of record, information including a second modification to a second element of the work unit, wherein the received information is not immediately displayed at the client device; 
displaying, at a user interface of the client device, an indication indicating that the second element has been modified at the insurance policy management system of record and an associated value of the second element has not been displayed; and 
in response to at least a determination that the client device is online with respect to the insurance policy management system of record, synchronizing the first modification with the insurance policy management system of record, including: 
providing, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the at least the first element of the copy of the work unit, wherein the hash value or version information is determined at a category level or element level; 
in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, providing, by the client device, the insurance policy management system of record with information corresponding to the first modification, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element; and 
causing the insurance policy management system of record to detect whether the first modification is in conflict with the work unit on the insurance policy management system of record.
5. The method of Claim 4, further comprising receiving from the insurance policy management system of record a notification in response to a determination that the first modification is in conflict with an existing state of the work unit on the insurance policy management system of record.
2. The method of claim 1, further comprising receiving from the insurance policy management system of record a notification in response to a determination that the first modification is in conflict with an existing state of the work unit on the insurance policy management system of record.
6. The method of Claim 5, wherein the notification includes a request for a conflict- resolving activity to be performed.
3. The method of claim 2, wherein the notification includes a request for a conflict-resolving activity to be performed.
7. The method of Claim 1, wherein prior to the synchronization of the first modification with the insurance policy management system of record, the method further comprises displaying a visual indication that the first element is modified but not synchronized.
4. The method of claim 1, wherein prior to the synchronization of the first modification with the insurance policy management system of record, the method further comprises displaying a visual indication that the first element is modified but not synchronized.
8. The method of Claim 1, wherein the plurality of categories has a corresponding plurality of queues storing modifications to elements belonging to respective categories.
5. The method of claim 1, wherein the plurality of categories has a corresponding plurality of queues storing modifications to elements belonging to respective categories.
9. The method of Claim 8, wherein the plurality of queues are prioritized according to their respective order of synchronization.
6. The method of claim 5, wherein the plurality of queues are prioritized according to their respective order of synchronization.
10. The method of Claim 1, wherein the synchronization the locally stored information 25pertaining to the insurance policy with the insurance policy management system of record further comprises causing the insurance policy management system of record to invoke a set of update logic that is also used to implement an instantaneous update of the first modification to the work unit at the insurance policy management system of record.  

7. The method of claim 1, wherein the synchronization of the first modification with the insurance policy management system of record further comprises causing the insurance policy management system of record to invoke a set of update logic that is also used to implement an instantaneous update of the first modification to the work unit at the insurance policy management system of record.
11. The method of Claim 1, wherein the synchronizing locally stored information pertaining Attorney Docket No. GUIDPO52CI19 PATENTto the insurance policy with the insurance policy management system of record further comprises obtaining at least a portion of the work unit from the insurance policy management system of record in response to a determination that at least the portion of the work unit at the insurance policy management system of record has been modified since it was last retrieved.  

8. The method of claim 1, further comprising retrieving at least a portion of the work unit from the insurance policy management system of record in response to a determination that at least the portion of the work unit at the insurance policy management system of record has been modified since it was last retrieved.
512. The method of Claim 1, wherein the first modification is synchronized with the insurance policy management system of record according to one or more priority rules with respect to the work unit or the plurality of categories, the one or more priority rules provide a higher priority for financial-related information than user notes, and the one or more priority rules provide priorities for synchronization of modifications based on a relative priorities of categories 10respectively corresponding to the modifications.  

11. The method of claim 1, wherein the first modification is synchronized with the insurance policy management system of record according to one or more priority rules with respect to the work unit or the plurality of categories, the one or more priority rules provide a higher priority for financial-related information than user notes, and the one or more priority rules provide priorities for synchronization of modifications based on a relative priorities of categories respectively corresponding to the modifications.
13. A client device, comprising: one or more hardware processors configured to: 
obtain at least a portion of a copy of a work unit from an insurance policy management system of record, wherein: 15the work unit corresponds to a content item with respect to an insurance policy; and 
the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements; 
while the client device is offline with respect to the insurance policy management 20system of record, perform an offline action that includes a first modification to a first element of the copy of the work unit, store locally the first modification to the first element of the copy of the work unit, and defer synchronization of the first modification with the insurance policy management system of record; and 
















synchronize, by the client device, locally stored information pertaining to the 25insurance policy with the insurance policy management system of record, wherein the locally stored information pertaining to the insurance policy is synchronized in response to at least a determination that the client device is online with respect to the insurance policy management system of record, and to synchronize the locally stored information pertaining to the insurance policy includes: 30to provide, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first Attorney Docket No. GUIDPO52CI20 PATENTmodification of the at least the first element of the copy of the work unit; and to provide, by the client device, the insurance policy management system of record with information corresponding to the first modification in response to a determination that first modification has not been synchronized between the client 5device and the insurance policy management system of record based at least in part on the hash value or the version information, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element; and 
a communication interface coupled to the one or more processors and to communicate 10with the system of record.  

14. A client device, comprising: one or more hardware processors to: 
obtain at least a portion of a copy of a work unit from an insurance policy management system of record, wherein: the work unit corresponds to a content item with respect to an insurance policy; and 
the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements; 
while the client device is offline with respect to the insurance policy management system of record, perform an offline action that includes a first modification to a first element of the copy of the work unit, record locally the first modification to the first element of the copy of the work unit, and defer synchronization of the first modification with the insurance policy management system of record by storing the first modification to the first element of the copy of the work unit locally at the client device; 
receive, from the insurance policy management system of record, information including a second modification to a second element of the work unit, wherein the received information is not immediately displayed at the client device; 
display, at a user interface of the client device, an indication indicating that the second element has been modified at the insurance policy management system of record and an associated value of the second element has not been displayed; and 
synchronize, by the device, the first modification with the insurance policy management system of record, wherein the first modification is synchronized in response to at least a determination that the client device is online with respect to the insurance policy management system of record, and to synchronize the first modification includes: to provide, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the at least the first element of the copy of the work unit, wherein the hash value or version information is determined at a category level or element level; 
to provide, by the client device, the insurance policy management system of record with information corresponding to the first modification in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element; and 
to cause the insurance policy management system of record to detect whether the first modification is in conflict with the work unit on the insurance policy management system of record; and a communication interface coupled to the one or more processors and to communicate with the system of record.
17. The client device of Claim 13, wherein the one or more processors are further to receive from the insurance policy management system of record a notification in response to a 25determination that the first modification is in conflict with an existing state of the work unit on the insurance policy management system of record.  

15. The client device of claim 14, wherein the one or more processors are further to receive from the insurance policy management system of record a notification in response to a determination that the first modification is in conflict with an existing state of the work unit on the insurance policy management system of record.


	
18. The client device of Claim 17, wherein the notification includes a request for a conflict- resolving activity to be performed.  

16. The client device of claim 15, wherein the notification includes a request for a conflict-resolving activity to be performed.

		
19. The client device of Claim 13, wherein prior to the synchronization of the first Attorney Docket No. GUIDPO52CI21 PATENTmodification with the insurance policy management system of record, the one or more processors are further to cause a visual indication to be displayed indicating that the first element is modified but not synchronized.  

17. The client device of claim 14, wherein prior to the synchronization of the first modification with the insurance policy management system of record, the one or more processors are further to cause a visual indication to be displayed indicating that the first element is modified but not synchronized.
20. The client device of Claim 13, wherein the plurality of categories have a corresponding 5plurality of queues storing modifications to elements belonging to respective categories.  

18. The client device of claim 14, wherein the plurality of categories have a corresponding plurality of queues storing modifications to elements belonging to respective categories.
21. The client device of Claim 20, wherein the plurality of queues are prioritized according to their respective order of synchronization.  

19. The client device of claim 18, wherein the plurality of queues are prioritized according to their respective order of synchronization.
22. The client device of Claim 13, wherein to synchronize locally stored information pertaining to the insurance policy with the insurance policy management system of record further 10comprises to cause the insurance policy management system of record to invoke a set of update logic that is also used to implement an instantaneous update of the first modification to the work unit at the system of record.  

20. The client device of claim 14, wherein to synchronize the first modification with the insurance policy management system of record further includes to cause the insurance policy management system of record to invoke a set of update logic that is also used to implement an instantaneous update of the first modification to the work unit at the system of record.
23. The client device of Claim 13, wherein to synchronize locally stored information pertaining to the insurance policy with the insurance policy management system of record 15comprises obtaining at least a portion of the work unit from the insurance policy management system of record in response to a determination that at least the portion of the work unit at the insurance policy management system of record has been modified since it was last retrieved.  

21. The client device of claim 14, wherein the one or more processors are further to retrieve at least a portion of the work unit from the insurance policy management system of record in response to a determination that at least the portion of the work unit at the insurance policy management system of record has been modified since it was last retrieved.
24. A computer program product, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions 20that when executed cause one or more processors to: 
obtain at least a portion of a copy of a work unit from an insurance policy management system of record, wherein: the work unit corresponds to a content item with respect to an insurance policy; and 
25the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements; 
while a client device is offline with respect to the insurance policy management system of record, perform an offline action that includes a first modification to a first element of the copy of the work unit, storing locally the first modification to the first element of the copy of the work 30unit, and defer synchronization of the first modification with the insurance policy management Attorney Docket No. GUIDPO52CI22 PATENTsystem of record; and 















in response to at least a determination that the client device is online with respect to the insurance policy management system of record, synchronize locally stored information pertaining to the insurance policy with the insurance policy management system of record, 5comprising: providing, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the at least the first element of the copy of the work unit; 


in response to a determination that first modification has not been synchronized 10between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, providing the insurance policy management system of record with information corresponding to the first modification, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first 15element.


23. A computer program product, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions that when executed cause one or more processors to: 
obtain at least a portion of a copy of a work unit from an insurance policy management system of record, wherein: the work unit corresponds to a content item with respect to an insurance policy; and 
the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements; 
while a client device is offline with respect to the insurance policy management system of record, perform an offline action that includes a first modification to a first element of the copy of the work unit, recording locally the first modification to the first element of the copy of the work unit, and defer synchronization of the first modification with the insurance policy management system of record by storing the first modification to the first element of the copy of the work unit locally at the client device; 
receive, from the insurance policy management system of record, information including a second modification to a second element of the work unit, wherein the received information is not immediately displayed at the client device; 
display at a user interface of the client device, an indication indicating that the second element has been modified at the system of record and an associated value of the second element has not been displayed; and 
in response to at least a determination that the client device is online with respect to the insurance policy management system of record, synchronize the first modification with the insurance policy management system of record, including: providing, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the at least the first element of the copy of the work unit, wherein the hash value or version information is determined at a category level or element level; 
in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, providing the insurance policy management system of record with information corresponding to the first modification, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element; and 
causing the insurance policy management system of record to detect whether the first modification is in conflict with the work unit on the insurance policy management system of record.


Claims 1, 5-13 and 17-24 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting for the reasons set forth above in the claims. The claims of the ‘492 patent anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘492 patent.  This is a non-provisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the instant application '748 claims with the '492 claims with the changes would provide a system that will perform equally.
Claims 1, 13 and 24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 24 and 25 of U.S. Patent No. 1,036,6456. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a non-provisional obviousness-type double patenting rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke, US 20110307278 A1 (hereinafter “Clarke”).

As to claims 1 and 24,
Clarke teaches a method, comprising: 
obtaining at least a portion of a copy of a work unit from an insurance policy management system of record (Clarke, para 0026 teaches policy information (i.e., copy of a work unit) of an insurance policy associated with the insurance account is obtained), wherein: 
5the work unit corresponds to a content item with respect to an insurance policy (Clarke, para 0026 teaches modifications to the account information (i.e., content item) can also trigger an update of the policy information); and 
the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements (Clarke, para 0011 teaches account information can be shared across several policies such as automobile policy, home owner’s policy etc.(see para 0001) that belongs to an insurance policy holder. See para 0020 some account information is shared across policies and such information is sometimes referred to as syncable account information.  Examples of syncable account information include contact information for the named insured, location information of the item or activity to be insured, policy address information of the insured, etc.(i.e., one or more elements); 
while a client device is offline with respect to the insurance policy management system of 10record, performing an offline action that includes a first modification to a first element of the copy of the work unit (Clarke, para 0030 teaches the policy holder helen provides some updated information regarding her account by calling the insurance company. As para 0020-0021 teaches account level data changes corresponds to offline modification to the account information and stored in the account level data store), storing locally the first modification to the first element of the copy of the work unit (Clarke, para 0034 teaches storing updated information at the account level only but policy does not change), and 
deferring synchronization of the first modification with the insurance policy management system of record (Clarke, para 0034 teaches the system administrator may wish to delay (i.e., deferring synchronization) any policy changes when certain other information changes.  For example, moving violations can increase policy premiums when the policy is renewed.  If a driver receives a moving violation, the information is stored at the account level and linked to the policy, but the policy does not change until it is ready to be renewed); and 
in response to at least a determination that the client device is online with respect to the isinsurance policy management system of record, synchronizing locally stored information pertaining to the insurance policy with the insurance policy management system of record (Clarke, para 0028 and Fig. 4A-4L shows user interface diagrams illustrating an example with syncable status of certain fields), comprising: 
providing, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the 20at least the first element of the copy of the work unit (Clarke, para 0033 teaches information affecting the terms of to the contract is versioned and the corresponding version is displayed.  Other information not pertaining to the contract is non-versioned.  FIG. 4K shows the policy information as of May 7, 2010.  Helen's name and address are versioned and their previous versions are displayed.  Her phone number is not versioned and the most recent phone number is displayed); and 
in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information (Clarke, para 0037-0043 teaches Fig. 5H shows the policy information as of May 7 2010, the contact information of John Dough is displayed in the context of his role as a named insured, John’s driver’s license number is for identification purpose only and is not a part of policy contract. Thus the driver license field is non-versioned and the most up-to-date information for John’s California driver’s license is displayed. Fig. 5I shows contact information for Helen in the context of her role as a driver, Helen’s driver’s license information is a part of the policy contract, thus the field is versioned and the original version is displayed. Here John’s license information is non-versioned and synchronized where Helen’s driver license information is not synchronized and original version is displayed instead of most up-to-date information), 
providing, by the client device, the insurance policy management system of record with information corresponding to the 25first modification, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element (Clarke, para 0044 and Fig. 5J and 5K shows the policy information as of Aug 7, 2010 both John Dough’s and Helen’s most current driver’s license information is displayed. Thus the updated information is provided to the policy management system as part of the contract). 

As to claims 2 and 14,
The method of Claim 1, wherein the synchronizing the locally stored information pertaining to the insurance policy with the insurance policy management system of record 30comprises: Attorney Docket No. GUIDPO52CI18 PATENTreceiving, from the insurance policy management system of record, information including a second modification to a second element of the work unit (Clarke, para 0026 teaches modifications to the account information (i.e., content item) can also trigger an update of the policy information).  
As to claims 3 and 15,
The method of Claim 1, wherein the hash value or version information is determined at a category level or element level (Clarke, para 0037-0043 teaches Fig. 5H shows the policy information as of May 7 2010, the contact information of John Dough is displayed in the context of his role as a named insured, John’s driver’s license number is for identification purpose only and is not a part of policy contract. Thus the driver license field is non-versioned and the most up-to-date information for John’s California driver’s license is displayed. Fig. 5I shows contact information for Helen in the context of her role as a driver, Helen’s driver’s license information is a part of the policy contract, thus the field is versioned and the original version is displayed. Here John’s license information is non-versioned and synchronized where Helen’s driver license information is not synchronized and original version is displayed instead of most up-to-date information).  

As to claims 54 and 16,
The method of Claim 1, wherein: the insurance policy management system of record detects whether the first modification is in conflict with the work unit on the insurance policy management system of record; and in response to a determination that the first modification is in conflict with the work unit on the insurance policy management system of record, the insurance policy management system 10of record resolves the conflict (Clarke, para 011, The information is selectively set to be versioned or non-versioned. When policy information is obtained, non-versioned information is linked to the policy so that when there is change to the non-versioned information, the policy is automatically updated to reflect the change).  

As to claims 5 and 17,
The method of Claim 4, further comprising receiving from the insurance policy management system of record a notification in response to a determination that the first modification is in conflict with an existing state of the work unit on the insurance policy management system of record (Clarke, para 0034, The system may be configured in such a way that the insurance representative is notified of the change and given the option to start a policy change job whenever versioned information is modified. Alternatively, the system may be configured so that a policy change takes place automatically).  

isAs to claims 6 and 18,
he method of Claim 5, wherein the notification includes a request for a conflict- resolving activity to be performed (Clarke, para 0034, The system may be configured in such a way that the insurance representative is notified of the change and given the option to start a policy change job whenever versioned information is modified. Alternatively, the system may be configured so that a policy change takes place automatically. A new quote is generated, and if the account holder accepts the new quote, a new policy is bound and issued).  
As to claims 208 and 20,
The method of Claim 1, wherein the plurality of categories has a corresponding plurality of queues storing modifications to elements belonging to respective categories (Clarke, para 0032, FIG. 4J shows the policy information while making a policy change. In this job context, a new policy contract will be formed based on the most recent information. Thus, the most recent information is retrieved and displayed for all the fields. A new policy is bound with the most recent information and the new policy is issued).  
As to claims 9 and 21,
The method of Claim 8, wherein the plurality of queues are prioritized according to their respective order of synchronization (Clarke, para 0032, FIG. 4J shows the policy information while making a policy change. In this job context, a new policy contract will be formed based on the most recent information. Thus, the most recent information is retrieved and displayed for all the fields. A new policy is bound with the most recent information and the new policy is issued).  
As to claims 10 and 22,
The method of Claim 1, wherein the synchronization the locally stored information 25pertaining to the insurance policy with the insurance policy management system of record further comprises causing the insurance policy management system of record to invoke a set of update logic that is also used to implement an instantaneous update of the first modification to the work unit at the insurance policy management system of record (Clarke, para 0034, the system administrator may wish to configure an automatically generated policy change job as soon as certain information changes since such changes can sometimes affect the pricing of the policy and consequently the coverage provided. For example, when the address of the named insured changes, the policy premium is likely to change based on the new location).  
As to claims 11 and 23,
The method of Claim 1, wherein the synchronizing locally stored information pertaining Attorney Docket No. GUIDPO52CI19 PATENTto the insurance policy with the insurance policy management system of record further comprises obtaining at least a portion of the work unit from the insurance policy management system of record in response to a determination that at least the portion of the work unit at the insurance policy management system of record has been modified since it was last retrieved (Clarke, para 0037-0040 teaches both John and Helen’s driver license information modified since May 7 2010).  
As to claims 512,
 The method of Claim 1, wherein the first modification is synchronized with the insurance policy management system of record according to one or more priority rules with respect to the work unit or the plurality of categories, the one or more priority rules provide a higher priority for financial-related information than user notes, and the one or more priority rules provide priorities for synchronization of modifications based on a relative priorities of categories 10respectively corresponding to the modifications (Clarke, para 0045, the configurations of different roles and the syncable status of their respective fields are predetermined by default settings. In some embodiments, the system administrator is given the option to modify the settings. With para 0021, a new version is saved when the policy is bound and a new contract based on the policy is formed between the insurance company and the policy holder. Older versions are also maintained so that it is possible to reconstruct the particular version of the policy contract in effect at a specific point in time).
As to claim 13,
Claim 13 is a device claim corresponding recite similar limitation as recited in claim 1. Therefore, subject to the same rejection. Additionally, Clarke teaches a communication interface coupled to the one or more processors and to communicate 10with the system of record (Clarke, Fig. 4A-5K teaches communication interface to communicate).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Clarke” and in view of Keefer, US 20110071858 A1 (hereinafter “Keefer”). 

As to claims 7 and 19,
Clarke does not explicitly teach the method of Claim 1, wherein prior to the synchronization of the first modification with the insurance policy management system of record, the method further comprises displaying a visual indication that the first element is modified but not synchronized.
However, Keefer teaches prior to the synchronization of the first modification with the insurance policy management system of record, the method further comprises displaying a visual indication that the first element is modified but not synchronized (Keefer, para 0057,0085 and 0078 teaches the policy review screen is shown and may include an out-of-sequence conflicts tab 1007 as shown in FIG. 10C.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clarke by adding the computer system that detects out-of-sequence conflict automatically so that the user may review the out-of-sequence conflicts in the policy review tab titled out-of-sequence conflicts (FIG. 10C) prior to binding the job into a legally-enforceable insurance policy as taught by Keefer. This improved combined system will overcome the challenges of existing approaches to handling insurance policy revisions and satisfactorily address the concerns presented by various policy changes, policy evaluation including determination of the legally binding policy, and the tracking of change dates and effective dates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Hagan et al. (US 20140040202 A1) discloses a determination is made at a first computing device of whether there is a synchronization conflict between a change to a first synchronized item at the first computing device and a change to a second synchronized item at a second computing device. If a synchronization conflict exists, rule-based conflict resolution is performed to automatically resolve the synchronization conflict. The rule-based conflict resolution is based at least in part on a type of the change made to the first synchronized item, a type of the change made to the second synchronized item, and a set of multiple rules. A notification of the resolution is then sent to the second computing device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/12/2022

/NARGIS SULTANA/Examiner, Art Unit 2164